DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to communications filed on 12/29/2020. No claims were amended, deleted or newly added. Therefore, claims 1-15 are pending for examination.
 
Title 35, U.S. Code
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1, 3-9 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whiddon et al., (Whiddon; WO 2017106021).

Regarding claim 9 (Previously Presented) Whiddon teaches an apparatus for controlling an operation in a wellbore (Figs 1-6) comprising: 
a completion system configured to conduct a cementing operation in the wellbore (¶012, Figs 2.1-2.2; cementing system at wellsite for performing a cementing operation involving monitoring and simulating; also ¶020, ¶023; cementing system 111, etc.);  
at least one sensor configured to estimate at least one operation parameter while conducting the cementing operation (¶028; provided with sensors (S) to measure wellsite parameters, such as pumping and/or cementing parameters (e.g., flow rate, composition, pressure, volume, temperature, etc.), density, equipment parameters (e.g., dimensions, specifications, client data, measurements, etc.), and/or other parameters as desired… sensors (S) may be gauges or other measurement devices positioned about the oilfield (e.g., at the cementing component and/or rig equipment) to collect data (e.g., measurements) relating to the  various  operations)
a controller (¶031; surface unit 124 and/or cementing component 114 may include various operating devices, such as a processor (e.g., CPU) 125.1, display 125.2, databases 125.3, controllers 125.4, etc. to perform cementing operations) having access to at least one model configured to determine a process parameter influencing the cementing operation (¶044, Figs 2.1 & 2.2 show how hydraulic simulation may be used in real-time, in combination with the other methods, to produce an integrated system for real-time monitoring & analysis of cementing operations; Examiner interprets simulation as equivalent to model) the controller being configured to: 

generate a command relating to the cementing operation based on the determined at least one adjustment relating to the cementing operation (¶049; job schedule includes automatic setting 346.1 called "advance stages automatically" per Fig 4.1 so pumping sequences 322 are advanced automatically by the cementing component 114, which performs cementing operation involving integrating flow rate during each pumping sequence over time to compute actual volume pumped during each pumping sequence, automatically advancing to next pumping sequence when computed pumping sequence volume reaches planned pumping sequence volume, searching for pauses while pumping and matching observed  pauses  to any pause pumping sequences entered  as a "pumping sequence type" in the job schedule, and using measured fluid density as another indicator of pumping sequence change boundaries, also see ¶066; automatic adjustments may be activated by the processor/controller). 

Regarding claim 11, Whiddon teaches the apparatus of claim 9, and Whiddon further teaches wherein the operation parameter is selected from at least one of:
(i) a pressure, (ii) a temperature, (iii) a flow rate (¶028; sensors (S) to measure wellsite parameters, such as pumping and/or cementing parameters (e.g., flow rate, pressure, volume, temperature, etc.).


Regarding claim 13, Whiddon teaches the apparatus of claim 9, and Whiddon further teaches wherein the determined at least one parameter adjustment relating to the cementing operation is: (ii) a pumping rate (¶008; performing integrated cementing operation at wellsite comprising designing cementing operation by simulating pre-operation pumping parameters comprising cementing limits and pumping rates for a plurality of pumping sequences, performing designed cementing  operation  at  wellsite using simulated pre-operation cementing parameters… measuring real-time pumping parameters of drilling fluid and cement pumped into wellbore according to pumping sequences… during measuring, simulating real-time cementing parameters for each of the pumping sequences based on the measured real-time pumping parameters, displaying the real-time simulated pumping parameters with the simulated pre-operation pumping parameters and cementing limits, and adjusting cementing operation in real-time based on displaying).

Regarding claim 14, claim 14 expounds upon an optional feature of claim 13, particularly, “(iii) downhole device” which was not selected above, thereby making claim 14 moot. 



Regarding claim 1, claim 1 is interpreted and rejected the same as claim 9.
Regarding claim 3, claim 3 remains interpreted and rejected the same as claim 11.
Regarding claim 4, claim 4 remains interpreted and rejected the same as claim 12.
Regarding claim 5, claim 5 remains interpreted and rejected the same as claim 13.
Regarding claim 6, claim 6 remains interpreted and rejected the same as claim 14.
Regarding claim 7, claim 7 remains interpreted and rejected the same as claim 15.

Regarding claim 8, Whiddon teaches the method of claim 7, and Whiddon further teaches the method further comprising implementing the at least one parameter adjustment for the well completion operation by operating at least one tool: (i) a surface location (¶032; surface unit(s) 124 communicatively coupled via communication links 128 used to pass power, communication, control, and/or other signals for selectively performing cementing and/or other wellsite operations; also see ¶066; real-time monitoring displays considered by user to determine if adjustment  may be made… while pre-operational simulation  235.1 shows pumping falls within upper and lower limits 353.1, 353.2 per Fig 4.8, data simulated  in real-time Examiner interprets real-time monitoring displays as an example of a surface location tool).

Claim Rejections - 35 USC § 103
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Whiddon et al., (Whiddon; WO 2017106021) in view of Klumpen et al., (Klumpen; US 7539625).   

Regarding claim 10, Whiddon teaches the apparatus of claim 9, but Whiddon is silent on wherein the model is based on historical information. Klumpen from an analogous art teaches an automatic well planning software system that integrates predictive models and analytical solutions for wellbore stability, mud weights & casing seat selection, tubular & hole size selection, tubular design, cementing, drilling fluids, operations planning, probabilistic time and cost estimation, all within the framework of a mechanical earth model (col 5:52-58). Klumpen also teaches various functions of the system including generating a basic cementing program, with simple slurry designs and corresponding volumes (col 11:36-37) and also wherein the model is based on historical information (col 12:11-18; durations of activities will be populated 
from tables containing default "best practice" data or from historical data and system will create a best, mean, and worst set of time curves using combinations of default and historical data).  
the historical information relating to (ix) a borehole (system generates an activity planning sequence using default activity sequences for similar hole sections and end conditions; Examiner interprets hole sections as sections of the borehole). Therefore, it would have been obvious for one of ordinary skill in the art to combine Whiddon with the concept of the model being based on historical information, as taught by Klumpen in so that the system can create a best, mean, and worst set of time curves.



Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but respectfully, they are moot, as they do not apply to the current combination of references used in the rejection put forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        
						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684